UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4660


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHANTE BOWLES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:07-cr-00133-1)


Submitted:    May 29, 2009                  Decided:   June 15, 2009


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Edward H. Weis,
Assistant Federal Public Defender, Jonathan D. Byrne, Appellate
Counsel, Charleston, West Virginia, for Appellant.        Joshua
Clarke Hanks, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Shante Bowles pled guilty pursuant to a written plea

agreement to distribution of five grams or more of cocaine base,

in   violation       of     21   U.S.C.    § 841(a)(1)          (2006).        The   district

court      sentenced       Bowles    as    a    career     offender       to   188    months’

imprisonment.             Counsel    filed      a    brief      pursuant   to     Anders   v.

California, 386 U.S. 738 (1967), in which he asserts there are

no   meritorious           issues    for   appeal         but    states    that      Bowles’s

sentence is unreasonable because it is greater than necessary to

accomplish the goals of 18 U.S.C. § 3553(a) (2006).                              Bowles was

notified of his right to file a pro se supplemental brief, but

he did not do so.           Finding no error, we affirm.

                   When determining a sentence, the district court must

calculate the appropriate advisory Guidelines range and consider

it in conjunction with the factors set forth in § 3553(a).                               Gall

v. United States, 552 U.S. 38, __, 128 S. Ct. 586, 596 (2007).

Appellate review of a district court’s imposition of a sentence,

“whether         inside,    just     outside,        or   significantly        outside     the

Guidelines range,” is for abuse of discretion.                                 Id. at 591.

Sentences within the applicable Guidelines range may be presumed

by   the    appellate        court    to   be       reasonable.      United       States    v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

                 The district court followed the necessary procedural

steps       in     sentencing        Bowles,          appropriately        treating        the

                                                2
Guidelines as advisory, properly calculating and considering the

applicable Guidelines range, and performing an “individualized

assessment” of the § 3553(a) factors to the facts of the case.

United States v. Carter, 564 F.3d 325, 329-30 (4th Cir. 2009)

(internal quotation marks and citation omitted).                           Furthermore,

Bowles’s     sentence,      which      is    the    low     end     of    the     advisory

Guidelines       range    and    well       below     the    applicable         statutory

maximum, see 21 U.S.C.A. § 841(b)(1)(B) (West 1999 & Supp. 2008)

(prescribing      forty-year      maximum       for    offenses          involving      five

grams or more of cocaine base), may be presumed reasonable by

this court.       Thus, we conclude the district court did not abuse

its discretion in imposing the chosen sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform his client, in

writing,    of    his    right   to    petition       the   Supreme       Court    of    the

United States for further review.                  If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                    Counsel’s motion must state

that a copy thereof was served on the client.                       We dispense with

oral   argument     because      the    facts       and     legal    contentions         are



                                            3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4